 



EXHIBIT 10.12
RTI INTERNATIONAL METALS, INC.
2004 STOCK PLAN
Dated April 30, 2004
As amended January 26, 2007
     1. Purpose. The RTI International Metals, Inc. 2004 Stock Plan is designed
to: (i) promote the long-term financial interests and growth of RTI
International Metals, Inc. (together with any successors thereto, the “Company”)
and its subsidiaries by attracting and retaining qualified individuals to serve
as directors and management personnel; (ii) motivate directors and management
personnel by means of growth-related incentives to achieve long-range growth
goals; and (iii) further the identity of interests of directors and management
personnel with those of the shareholders of the Company through opportunities
for increased ownership in common stock ($.01 par value) (“Common Stock”) of the
Company.
     2. Definitions. As used in this Plan, the following terms shall have the
meanings set forth below:
          (a) “Administrator” means the Board or a Committee to administer the
Plan; provided, however, that the Board, in its sole discretion, may,
notwithstanding the appointment of any Committee to administer the Plan,
exercise any authority under this Plan.
          (b) “Annual Meeting” means the Company’s annual meeting of
stockholders.
          (c) “Award” means any Option, Stock Appreciation Right, Restricted
Stock Award, or other stock-based award under the Plan.
          (d) “Award Agreement” means any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.
          (e) “Board” means the Board of Directors of the Company, as
constituted from time to time.
          (f) “Change in Control” means a change in control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not the Company is then subject to such
reporting requirement; provided, that, without limitation, such a change in
control shall be deemed to have occurred if:
(1) Any person (within the meaning of that term as used in Sections 13(d) and
14(d) of the Exchange Act (a “Person”), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding voting securities;
provided, however, that for purposes of this Plan the term “Person” shall not
include (i) the Company or any of its majority-owned Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company;
or

 



--------------------------------------------------------------------------------



 



(2) A change in composition of the Board during any two year period such that
the following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, at the beginning
of the two year period, are serving as directors on the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the two year period or whose appointment, election or nomination
for election was previously so approved, or
(3) There is consummated a merger or consolidation of the Company or a
Subsidiary thereof, with any other corporation, other than a merger or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger or consolidation at least 50% of the combined
voting power of the voting securities of the entity surviving the merger or
consolidation (or the Parent of such surviving entity), or the shareholders of
the Company approve a plan of complete liquidation of the Company, or there is
consummated the sale or other disposition of all or substantially all of the
Company’s assets.
          (g) “Code” means the Internal Revenue Code of 1986, as amended.
          (h) “Committee” means a committee of the Board.
          (i) “Director” means a member of the Board who is not an employee of
the Company or any Parent or Subsidiary thereof.
          (j) “Disability” means a disability as determined by the Company’s
disability policy as in effect from time to time or as determined by the
Administrator consistent therewith.
          (k) “Effective Date” means that date in which the stockholders of the
Company approve this Plan.
          (l) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (m) “Fair Market Value” means the mean of the high and low prices of
the Shares on the date specified rounded up to the next whole cent (or, if there
is no trading on the New York Stock Exchange on such date, then on the first
previous trading date) as reported in “New York Stock Exchange Composite
Transactions” in “The Wall Street Journal” or by WSJ.com or Bloomberg L.P., or
if unavailable, then by reference to any other source as may be deemed
appropriate by the Administrator.
          (n) “Option” means a non-qualified or qualified option granted under
Section 6 of this Plan.
          (o) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (p) “Participant” means an individual employee or Director who has
received an Award under the Plan.
          (q) “Plan” means this RTI International Metals, Inc. 2004 Stock Plan.
          (r) “Prior Stock Plans” means the RTI International Metals, Inc. 1995
Stock Plan and the RTI International Metals, Inc. 2002 Non-Employee Director
Stock Option Plan.

2



--------------------------------------------------------------------------------



 



          (s) “Restricted Stock” means the Common Stock subject to a Restricted
Stock Award.
          (t) “Restricted Stock Award” means a grant of Shares subject to a risk
of forfeiture or other restrictions that will lapse upon a specified amount of
time since the date on which the Company granted the Participant a Restricted
Stock Award or the completion of service by the Participant or the achievement
of performance or other objectives, as determined by the Administrator.
          (u) “Restricted Stock Unit Award” means a grant of Stock Units subject
to a risk of forfeiture or other restrictions that will lapse upon a specified
amount of time since the date of the grant of the Award or the Participant’s
achievement of performance or other objectives, as determined by the
Administrator.
          (v) “Retirement” means the end of a Director’s service on the Board
due either (i) to the expiration of the term for which such Director was
elected; or (ii) the voluntary retirement from service on the Board before the
expiration of his or her term.
          (w) “Shares” shall mean shares of the Common Stock.
          (x) “Stock Appreciation Right” shall mean a right to receive a payment
in cash and/or Shares equal to the excess of the Fair Market Value of a Share on
the date the Stock Appreciation Right is exercised over the Fair Market Value of
a Share at the date of the Award of the Stock Appreciation Right for a specified
number of Shares.
          (y) “Stock Unit” means the right to receive a Share at a future point
in time.
          (z) “Subsidiary or Subsidiaries” means, as the case may be, one or
more “subsidiary corporations,” whether now or hereafter existing, as defined in
Section 424(f) of the Code.
          (aa) “Year” means a calendar year.
     3. Eligibility. Each Director and Employees of the Company and its
Subsidiaries in responsible positions whose performance, in the judgment of the
Administrator, may affect the Company’s success are eligible for Awards under
the Plan.
     4. Administration. This Plan shall be administered by the Administrator.
Subject to the terms of the Plan and applicable law, the Administrator shall
have full power and authority, in its discretion:
          (a) to interpret, construe and administer the Plan and any instrument
or agreement relating to, or Award granted under, the Plan;
          (b) to select Participants to whom Awards may from time to time be
granted;
          (c) to determine the amount and type of Awards, including any
combination thereof, to be granted to a Participant;
          (d) to determine the number of Shares (if any) to be granted under an
Award;
          (e) to determine the Fair Market Value of the Common Stock, in
accordance with this Plan;
          (f) to determine and modify from time to time, in a manner consistent
with this Plan, the terms and conditions of any Award (including but not limited
to conditions applicable to the grant, issuance, exercisability and vesting of
an Award), and approve the forms of Award Agreements for use under this Plan;
          (g) to determine whether and to what extent an adjustment is required
under Section 5(e) of this Plan;

3



--------------------------------------------------------------------------------



 



          (h) to determine whether, to what extent and under what circumstances,
Shares and other amounts payable with respect to an Award under this Plan shall
be deferred either automatically or at the election of the participant
(including providing for and determining the amount, if any, of any deemed
earnings on any deferred amount during any deferral period);
          (i) to establish, amend, suspend or waive such rules and regulations
and appoint such agents as it deems appropriate for the proper administration of
the Plan;
          (j) to make any other determination and take any other action that it
deems necessary or desirable for the administration of this Plan; and
          (k) to delegate to management of the Company its duties under the Plan
subject to such conditions and limitations as the Administrator shall prescribe
except that only the Administrator may designate and make Grants to Participants
who are subject to Section 16 of the Exchange Act.
All decisions of the Administrator shall be final, conclusive and binding upon
all parties, including the Company and the Participants.
     5. Shares Subject to the Plan.
          (a) Subject to adjustment as provided in Section 5(e) below, the
number of Shares available for issuance under the Plan over the 10 Year term of
the Plan shall be 2,500,000 plus the shares added to the Plan from the Prior
Stock Plans pursuant to Sections 5(b) and 5(c) hereof. Upon stockholder approval
of this Plan, no further grants or awards of any kind shall be made by the
Company under its Prior Stock Plans.
          (b) To the extent that Options granted under the Plan or under the
Prior Stock Plans shall expire or terminate without being exercised or Shares
awarded under the Plan or under the Prior Stock Plans shall be forfeited, such
Shares shall remain available or be added to and shall increase the number of
Shares available for purposes of the Plan.
          (c) Shares delivered in payment of the purchase price in connection
with the exercise of Options or Shares delivered or withheld to pay
tax-withholding obligations or otherwise under the Plan or under the Prior Stock
Plans shall be added to and shall increase the number of Shares available for
purposes of the Plan.
          (d) Any Shares delivered pursuant to an Award may consist, in whole or
in part, of authorized and unissued Shares or Shares held in treasury by the
Company.
          (e) In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares, an adjustment is required in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan. The Administrator shall, in an equitable
manner, adjust any or all of: (i) the number and kind of securities which may be
delivered under this Plan; (ii) the number and kind of securities subject to
outstanding Awards (including the number and kind of securities credited to any
stock unit accounts); (iii) the exercise price with respect to any Option or, if
deemed appropriate, make provisions for a cash payment to the holder of an
outstanding Option; and (iv) the terms and conditions of the Awards as the
Administrator deems appropriate. No adjustment or substitution provided for in
this Section 5(e) shall require the Company to issue or to sell a fractional
share and the total adjustment or substitution with respect to each Award
Agreement shall be limited accordingly.
     6. Options. Options may be granted to Participants either alone or in
addition to other Awards granted under the Plan. The total number of Shares that
may be purchased pursuant to individual Option Awards shall be determined by the
Administrator at the time of grant. The Options granted may be either statutory
stock options intended to qualify under Section 422 of the Code or non-qualified
stock options that are not intended to

4



--------------------------------------------------------------------------------



 



qualify under Section 422 of the Code; provided, however that Options granted to
Directors will be non-statutory stock options which will not qualify under
Section 422 of the Code. Options shall have the following terms and conditions:
          (a) Price and Term of Options. The purchase price per share of Shares
deliverable upon the exercise of each Option shall be no less than 100% of the
Fair Market Value per share of the Shares on the date the Option is granted.
Each Option shall have a term not to exceed ten years from the date of grant.
Qualified stock options shall be priced and issued on terms that comply with all
relevant provision of the Code.
          (b) Payment. The Administrator shall determine the method or methods
by which, and the form or forms, including, without limitation, cash, Shares, or
other property, or any combination thereof, having a Fair Market Value on the
exercise date equal to the relevant exercise price, in which payment of the
exercise price with respect to an Option may be made or deemed to have been
made. Exercise of an Option in any manner shall result in a decrease in the
number of Shares that thereafter may be available under the Option by the number
of Shares as to which the Option is exercised.
          (c) Award Agreement. Each Option granted hereunder shall be evidenced
by an Award Agreement with the Company, which shall contain the terms and
provisions set forth herein and shall otherwise be consistent with the
provisions of this Plan.
     7. Stock Appreciation Rights. Stock Appreciation Rights may be granted to
Participants either alone or in addition to other Awards granted under the Plan
and may, but need not, relate to a specific Option granted under Section 6
above. Any Stock Appreciation Right related to an Option may be granted at the
same time the Option is granted or at any time thereafter, before the expiration
or exercise of such Option. To the extent applicable, Stock Appreciation Rights
shall generally be subject to the same terms and conditions that are applicable
to Options pursuant to Section 6 above including, without limitation, being
evidenced by an Award Agreement.
     8. Restricted Stock. Restricted Stock Awards may be issued to Participants,
for no cash consideration or for such minimum consideration as may be required
by applicable law, or for such other consideration as determined by the
Administrator, either alone or addition to other Awards granted under the Plan.
All or part of a Restricted Stock Award may be subject to conditions including,
but not limited to, continuous service with the Company, achievement of business
objectives; individual, unit and Company performance and other criteria; and
provisions for forfeiture and restricting transfer. Subject to such forfeiture
and transfer restriction provisions as may be established by the Administrator,
any Participant receiving a Restricted Stock Award shall have all the rights of
a shareholder of the Company with respect to Shares of Restricted Stock,
including the right to vote the Shares and the right to receive any cash
dividends thereon, provided, however, that a dividend or other distribution with
respect to the Restricted Stock, other than a cash dividend, shall be delivered
to the Company (and the Participant shall, if requested by the Company, execute
and return one or more irrevocable stock powers related thereto) and shall be
subject to the same restrictions as the Restricted Stock with respect to which
such dividend or other distribution was made. To the extent applicable,
Restricted Stock Awards shall generally be subject to the same terms and
conditions that are applicable to Options pursuant to Section 6 above including,
without limitation, being evidenced by an Award Agreement.
     9. Annual Retainer to Directors.
          (a) Director Retainer Payments. The Company shall pay each Director an
annual retainer in an amount to be determined by the Board (the “Retainer
Payment”); provided, however, that not more than fifty percent (50%) of the
Retainer Payment shall be paid in the form of Shares pursuant to this Section 9
and the balance of the Retainer Payment shall be paid in the form of cash.
          (b) Grant of Restricted Stock. Each Director shall receive Restricted
Stock Awards consistent with Section 8 hereof and the other terms of this Plan
upon the completion of each Annual Meeting during the term of this Plan, and
such Award shall vest immediately prior to the next Annual Meeting following the
date of the grant. A stock certificate for the Shares under a Restricted Stock
Award will be issued in the name of the Participant and deposited, together with
a stock power endorsed in blank by the Participant, with the Company, until the
lapse of restrictions thereon. In the event a Participant is elected or
appointed on a date other than the date of the

5



--------------------------------------------------------------------------------



 



Annual Meeting, the Participant’s Award shall be pro-rated such that the
Participant shall receive the Restricted Stock awarded on the date of the
immediately preceding Annual Meeting, multiplied by (i) the number of full
calendar months before the next Annual Meeting, divided by (ii) 12.
          (c) Lapse of Restrictions. After the Shares of Restricted Stock vest,
the Company shall deliver the corresponding Shares free and clear of all
restrictions to the Participant (or the Participant’s legal representative,
beneficiary or heir.)
          (d) Forfeiture. In the event a Participant’s membership on the Board
terminates for reasons other than death, Disability or Retirement, any
non-vested Shares of Restricted Stock shall terminate and all of the rights,
title and interest of the Participant thereunder shall be forfeited in their
entirety.
     10. Other Stock-Based Awards. The Administrator is hereby authorized to
grant to Participants such other Awards (including, without limitation,
Restricted Stock Unit Awards and rights to dividends and dividend equivalents)
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares) as are deemed by the Administrator to be
consistent with the purposes of the Plan. Subject to the terms of the Plan, the
Administrator shall determine the terms and conditions of such Awards. Shares or
other securities delivered pursuant to a purchase right granted under this
Section 10 shall be purchased for such consideration, which may be paid by such
method or methods and in such form or forms, including, without limitation,
cash, Shares, other securities, other Awards, or other property, or any
combination thereof, as the Administrator shall determine, the value of which
consideration, as established by the Administrator, shall not be less than the
Fair Market Value of such Shares or other securities as of the date such
purchase right is granted.
     11. Additional Maximums. Subject to adjustment as provided in Section 5(e)
above, the maximum number of Shares that can be granted in the form of
Restricted Stock is 1,250,000.
     12. Amendment and Termination. Except to the extent prohibited by
applicable law:
          (a) Amendments to the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan, including, without limitation, the number of
shares subject to Awards granted pursuant to this Plan, without the consent of
any stockholder, Participant, other holder or beneficiary of any Award, or other
person; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without: (i) stockholder approval
if such approval is necessary to qualify for or comply with any tax or
regulatory requirement for which or with which the Board deems it necessary or
desirable to qualify or comply; or (ii) the consent of the affected Participant,
if such action would adversely affect the rights of such Participant under any
outstanding Award; and provided further, that no such amendment or alteration
shall increase the aggregate number of shares that may be issued under the Plan,
except as provided in Section 5(e). Notwithstanding any other provision of the
Plan or any Award Agreement, no such amendment, alteration, suspension,
discontinuation or termination shall be made that would (x) permit Options to be
granted with a per Share exercise price of less than the Fair Market Value of a
Share on the date of grant thereof or (y) except as provided in Section 5(e),
reduce the exercise price of any Option established at the time of grant
thereof.
          (b) Correction of Defects, Omissions and Inconsistencies. The
Administrator may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.
     13. Compliance with Governmental Regulations. Notwithstanding any provision
of the Plan or the terms of any agreement entered into pursuant to the Plan, the
Company shall not be required to issue any securities hereunder prior to
registration of the Shares subject to the Plan under the Securities Act of 1933,
as amended, or the Exchange Act, if such registration shall be necessary, or
before compliance by the Company or any Participant with any other provisions of
either of those acts or of regulations or rulings of the Securities and Exchange
Commission thereunder, or before compliance with other federal and state laws
and regulations and rulings thereunder, including the rules of the New York
Stock Exchange and any other exchange or market on which the Shares are listed
or quoted. The Company shall use its reasonable best efforts to effect such
registrations and to comply with such laws, regulations and rulings forthwith
upon advice by its counsel that any such registration or compliance is
necessary.

6



--------------------------------------------------------------------------------



 



     14. Compliance with Section 16. With respect to persons subject to
Section 16 of the Exchange Act, transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3 (or its successor rule). To
the extent that any grant of an Award fails to so comply, it shall be deemed
null and void to the extent permitted by law and to the extent deemed advisable
by the Administrator.
     15. Change in Control Provisions. Notwithstanding any provisions of the
Plan or any Award Agreement to the contrary, unless the Board shall determine
otherwise at the time of the grant of an Award with respect to such Award, in
the event of a Change in Control all outstanding Awards shall become fully
vested.
     16. General Provisions.
          (a) No Rights of Stockholders. Except as otherwise provided herein,
neither a Participant nor a Participant’s legal representative shall be, or have
any of the rights and privileges of, a stockholder of the Company in respect of
any Shares issuable under the Plan in connection with any Award or Account, in
whole or in part, unless and until certificates for such Shares shall have been
issued.
          (b) Transferability of Awards. No Award, and no right under any such
Award, shall be assignable, alienable, saleable or transferable by an employee
Participant otherwise than by will or by the laws of descent and distribution.
No Award, and no right under any such Award, shall be assignable, alienable,
saleable or transferable by a Director Participant otherwise than: (i) by will
or by the laws of descent and distribution; (ii) to a trust for the benefit of
the Director or his or her immediate family; or (iii) to a member of the
Director’s immediate family; provided, however, that with respect to Restricted
Stock Unit Awards, such Awards may not be transferred under paragraphs (ii) and
(iii) above until the issuance date of the Shares underlying the Stock Units.
During the Participant’s lifetime, rights under an Award shall be exercisable
only by the Participant, or if permissible under applicable law, by the
Participant’s guardian or legal representative.
          (c) No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company from adopting or continuing in effect other
or additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.
          (d) Governing Law. The validity, constrictions and effect of this
Plan, agreements entered into pursuant to this Plan, and of any rules,
regulations, determinations or decisions made by the Administrator relating to
this Plan or such agreements, and the rights of any and all persons having or
claiming to have any interest therein or thereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Ohio, without regard to its conflict of laws principles.
          (e) Severability. If any provision of the Plan or any Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any person, Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Administrator, such provision shall
be construed or deemed amended to conform to applicable laws, or if it cannot be
so construed or deemed amended without, in the determination of the
Administrator, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.
          (f) No Trust or Fund Created. Neither the Plan nor any Award
(including the establishment of a Stock Unit Account) shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other person. To the
extent that any person acquires a right to receive an Award, or Shares pursuant
to an Award, from the Company pursuant to this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Company.
          (g) Withholding. The Company shall be authorized to withhold from any
Awards granted or any transfer made under any Award or under the Plan or from
any dividend equivalents to be paid on Stock Units the amount (in cash, Shares,
other securities, or other property) of any taxes required to be withheld in
respect of a grant, exercise, payment or settlement of an Award or any payment
of dividend equivalents under Stock Units or

7



--------------------------------------------------------------------------------



 



under the Plan and to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for the payment of any such taxes.
          (h) No Right to Continued Employment or Board Membership. The grant of
an Award or establishment of a Stock Unit account shall not be construed as
giving a Participant the right to be retained as an employee or director of the
Company. The Board may at any time fail or refuse to nominate a Participant for
election to the Board, and the stockholders of the Company may at any election
fail or refuse to elect any Participant to the Board free from any liability or
claim under this Plan or any Award.
          (i) Cancellation. Any provision of the Plan or any Award Agreement to
the contrary notwithstanding, the Administrator may cause any Award granted
hereunder to be cancelled in consideration of a cash payment or alternative
Award made to the holder of such cancelled Award equal in value to the Fair
Market Value of such cancelled Award on the date of cancellation.
          (j) Effective Date of Plan. The Plan shall be effective as of the
Effective Date.
          (k) Term of the Plan. No Award shall be granted under the Plan after
the ten-year anniversary of the Effective Date of the Plan. However, unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted prior to the termination of the Plan may extend beyond such
date, and the authority of the Administrator to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
thereunder, and the authority of the Board to amend the Plan, shall extend
beyond such date.

8